Citation Nr: 1424329	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right quadrant abdominal abscess.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for the claimed disability.

The Board notes that the Veteran also perfected appeals for petitions to reopen previously denied claims for service connection for posttraumatic stress disorder, a low back disability, and bilateral tinea pedis, which were also denied in the June 2009 rating decision promulgated by the RO.  However, in a July 2013 rating decision, the RO granted service connection for these claimed disabilities.  This represents a full grant of those benefits sought on appeal.  Therefore, those issues are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDING OF FACT

In an October 2013 statement, and prior to the promulgation of a decision in this matter, the Board received written notification from the Veteran that wished to withdraw his appeal from consideration by the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for residuals of a right quadrant abdominal abscess have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).

In the present case, the Veteran submitted an October 2013 statement in which he stated that he no longer wished to pursue his appeal and wanted to withdraw it from consideration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration for the issue of service connection for residuals of a right quadrant abdominal abscess.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal for entitlement to service connection for residuals of a right quadrant abdominal abscess is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


